                              Case 19-31484-sgj11 Doc 310 Filed 08/14/19         Entered 08/16/19 10:30:42        Page 1 of 1
BTXN 208 (rev. 07/09)
IN RE: The LaSalle Group, Inc. and West    Motion To Use Cash Collateral; Motion For Relief From Stay; Motion For Adequate Protection;       Case #
Houston Memory Care, LLC                      Application To Employ #279 and Motion Seeking Interim and Final Orders Post−Petion         19−31484−sgj11
DEBTOR
                                                                             TYPE OF HEARING

The LaSalle Group, Inc. and West Houston                                               VS                                                Origin Bank
Memory Care, LLC
                                                                                                                                         DEFENDANT /
PLAINTIFF / MOVANT                                                                                                                       RESPONDENT


Vickie L. Driver and Christina W.                                                                                                        Lynda L. Lankford
Stephenson
ATTORNEY                                                                                                                                 ATTORNEY


                                                                                  EXHIBITS
NOTE* SEE EXHIBIT LIST                                                             NOTE* SEE EXHIBIT LIST




                                                                    August 14,
Michael Edmond                                                                                                  Stacey G. Jernigan
                                                                    2019
                                                                    HEARING
REPORTED BY                                                                                                    JUDGE PRESIDING
                                                                    DATE
